            Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 1 of 10


     Seth Wiener (California State Bar No. 203747)
 1   LAW OFFICES OF SETH W. WIENER
     609 Karina Court
 2   San Ramon, CA 94582
     Telephone: (925) 487-5607
 3   Email: seth@sethwienerlaw.com
 4   Attorney for Specially Appearing Defendant
     NEXLEVEL DIRECT LLC
 5

 6                                      UNITED STATES DISTRICT COURT
 7                                   NORTHERN DISTRICT OF CALIFORNIA
 8
     DEBORAH SCHICK, individually and on behalf Case No.: 3:20-CV-00617-VC
 9   of all others similarly situated,
10                                              SPECIALLY APPEARING DEFENDANT
                                    Plaintiff,  NEXLEVEL DIRECT LLC’S NOTICE OF
11                                              MOTION AND MOTION TO DISMISS FIRST
     v.                                         AMENDED COMPLAINT FOR INJUNCTION
12                                              AND DAMAGES PURSUANT TO FEDERAL
     CALIBER HOME LOANS, INC., NEXLEVEL RULE OF CIVIL PROCEDURE 12(b)(2) and
13   DIRECT LLC, DRIVING FORCE MEDIA,           12(b)(6)
14   AND BARRY GABSTER,
                                                Date: Thursday, November 12, 2020
15                                  Defendants. Time: 10:00 a.m.
                                                Judge: Hon. Vince Chabbria
16                                              Ctrm.: 4, 17th Floor
                                                        450 Golden Gate Avenue
17
                                                        San Francisco, CA 94102
18

19      NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

20          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(2) and 12(b)(6)

21   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

22           PLEASE TAKE NOTICE that on Thursday, November 12, 2020, at 10:00 a.m., or as soon

23   thereafter as the matter may be heard before the Honorable Vince Chabbria, in Courtroom 4, 17th

24   Floor, of the San Francisco Courthouse, located at 450 Golden Gate Avenue, San Francisco, CA

25   94102, Specially Appearing Defendant NexLevel Direct LLC (“NexLevel”) will, and hereby does,

26   move to dismiss each cause of action in Plaintiff Deborah Schick’s First Amended Complaint for

27   Injunction and Damages, pursuant to Federal Rule of Civil Procedure 12(b)(2) on the ground that

28   NexLevel is not subject to personal jurisdiction in California and Federal Rule of Civil Procedure

29    MOTION TO DISMISS FIRST AMENDED COMPLAINT          -1-
30
                Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 2 of 10



     1   12(b)(6) on the ground that the First Amended Complaint for Injunction and Damages fails to state a
     2   claim upon which relief can be granted.
     3           This Motion to Dismiss and/or Strike is based upon this Notice of Motion, the attached
     4   Memorandum of Points and Authorities, the Declaration of Bill Borneman, the record, pleadings, and
     5   papers on file herein, and upon such other further arguments as may be presented before or at the
     6   time of the hearing.
     7
a.       Dated: September 30, 2020                    LAW OFFICES OF SETH W. WIENER
     8

b. 9
c.                                                    By: ________________________________________
 10                                                   Seth W. Wiener
                                                      Attorney for Specially Appearing Defendant
 11                                                   NEXLEVEL DIRECT LLC
 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

 29       MOTION TO DISMISS FIRST AMENDED COMPLAINT          -2-
 30
            Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 3 of 10



1          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
2         DISMISS FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
3                                         PROCEDURE 12(b)(2) and 12(b)(6)
4    I.      INTRODUCTION
5            This is an action for ostensible violations of the Telephone Consumer Protection Act (“TCPA”)
6    brought by Plaintiff Deborah Schick (“Plaintiff”) against Defendants Caliber Home Loans, Inc.,
7    Driving Force Media, Barry Gabster, and NexLevel Direct LLC (“NexLevel”) based on alleged
8    telephone calls made by Driving Force Media to generate leads for Caliber Home Loans. NexLevel is
9    an out-of-state marketing company. It is not alleged to, nor did it make the alleged calls at issue.
10   NexLevel does not have any jurisdictional contacts with California. Therefore, the Court should grant
11   this Motion to Dismiss Plaintiff’s First Amended Complaint pursuant to Federal Rule of Civil
12   Procedure 12(b)(2) for lack of personal jurisdiction and pursuant to Federal Rule of Civil Procedure
13   12(b)(6) for failure to state a cause of action.
14   II.     PLAINTIFF’S FIRST AMENDED COMPLAINT
15           On August 3, 2020, Plaintiff filed her First Amended Complaint. (Doc. 52.) The First Amended
16   Complaint alleges that “Defendants and/or their affiliates or agents violated the TCPA, 47 U.S.C. §
17   227(b)(1), by placing non-emergency calls (including text messages) to the cellular telephone numbers
18   of Plaintiff and members of the Cellular Telephone Class using an ATDS and/or artificial or
19   prerecorded voice without prior express written consent.” (Doc. 52, ¶ 94). It further alleges that the
20   subject telephone calls to Plaintiff were made by Driving Force Media on November 21, 2019 and
21   November 26, 2019 to generate leads for Caliber Home Loans. (Doc. 52, ¶ 47).
22           The allegations in the First Amended Complaint concerning NexLevel are sparse. The First
23   Amended Complaint correctly alleges that “NexLevel Direct LLC … is an Illinois limited liability
24   company” and “as its principal place of business in Bainbridge Island, WA.” (Doc. 52, ¶¶ 11-13). It
25   further alleges that “Caliber Home Loans hired NexLevel Direct, a company that used Driving Force
26   Media to originate new business for Caliber Home Loans using telemarketing calls”, that “Caliber
27   Home Loans controls the day-to-day activities of Driving Force Media’s telemarketing through
28   NexLevel Direct” and that “Caliber Home Loans is aware of Driving Force Media’s abusive conduct
                                                 1
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
             Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 4 of 10



1    but continues its relationship with it, via NexLevel Direct.” (Doc. 52, ¶¶ 66, 67, 62). This is the
2    totality of the allegations made by Plaintiff against NexLevel. Importantly, Plaintiff does not allege
3    that NexLevel made the subject calls or that NexLevel is vicariously liable for the calls.
4    III.    BACKGROUND
5            NexLevel is an Illinois limited liability company with its principal place of business in
6    Washington, and it does not: (1) have a license to transact business in California; (2) have any
7    members resident in California; (3) employ anyone in California; (4) own real property in California;
8    (5) have an office in California; or (6) maintain a bank account in California. (Declaration of Bill
9    Borneman (“Borneman Decl.”), ¶ 2).
10           NexLevel never made any calls to Plaintiff, nor did NexLevel direct Driving Force Media to do
11   so. (Borneman Decl., ¶ 3). Indeed, NexLevel did not supervise or direct the manner or means of any
12   of the telephone calls made by Driving Force Media. (Borneman Decl., ¶ 4). NexLevel never
13   authorized Driving Force Media to: (1) use an automated telephone dialing system (“ATDS”); (2)
14   make robocalls; or (3) call any phone numbers on the National Do Not Call Registry. (Borneman
15   Decl., ¶ 5). NexLevel had no knowledge of Driving Force Media’s calling practices. (Borneman Decl.
16   ¶ 6).
17           NexLevel first received notice of Plaintiff’s complaint about the subject calls on December 5,
18   2019, and immediately terminated its independent contractor relationship with Driving Force Media.
19   (Borneman Decl., ¶ 7.)
20   IV.     LEGAL ARGUMENT
21           A.       NexLevel Is Not Subject to Personal Jurisdiction in California
22                    1.      Standard on Motion to Dismiss for Lack of Personal Jurisdiction
23           The Due Process Clause of the Fourteenth Amendment “limits the power of a state’s courts to
24   exercise jurisdiction over defendants who do not consent to jurisdiction.” Martinez v. Aero Caribbean,
25   764 F.3d 1062, 1066 (9th Cir. 2014). Due process requires that the defendant “have certain minimum
26   contacts with it such that the maintenance of the suit does not offend traditional notions of fair play
27   and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 315 (1945) (quotations
28   omitted). Under the “minimum contacts” analysis, a court can exercise either “general or all-purpose
                                                  2
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
            Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 5 of 10



1    jurisdiction,” or “specific or conduct-linked jurisdiction.” Daimler AG v. Bauman, 571 U.S. 117, 122
2    (2014) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)); see also
3    International Shoe, 326 U.S. at 316-320.
4            Under general jurisdiction, a nonresident defendant may be subject to suit even on matters
5    unrelated to its contacts with the forum. Daimler, 571 U.S. at 131. To establish general jurisdiction,
6    the plaintiff must demonstrate that the defendant has continuous and systematic contacts sufficient to
7    approximate physical presence in the state. Learjet, Inc. v. Oneok, Inc., 715 F.3d 716, 741 (9th Cir.
8    2013). If the defendant is a foreign company, the plaintiff must establish that the defendant has
9    “affiliations so continuous and systematic as to render [it] essentially at home in the forum State, …
10   i.e., comparable to a domestic enterprise in that State. Daimler, 571 U.S. at 133, fn. 11 (citation
11   omitted). The paradigm fora for the exercise of general jurisdiction over a corporation are the place of
12   incorporation and the principal place of business, and only in an “exceptional case” will general
13   jurisdiction be available elsewhere. Id. at 139 and fn. 19.
14           Where a party is not subject to general jurisdiction, due process requires that a defendant have
15   “certain minimum contacts with it such that the maintenance of the suit does not offend traditional
16   notions of fair play and substantial justice.” International Shoe, 326 U.S. at 316 (internal quotations
17   omitted). The Ninth Circuit uses a three-part test to analyze whether a party’s ‘minimum contacts’
18   comport with the doctrine articulated in International Shoe:
19           (1)      The non-resident defendant must purposefully direct his activities or consummate
                      some transaction with the forum or resident thereof; or perform some act by
20                    which he purposefully avails himself of the privilege of conducting activities in
                      the forum, thereby invoking the benefits and protections of its laws;
21
             (2)      the claim must be one which arises out of or relates to the defendant’s forum-
22                    related activities; and
23           (3)      the exercise of jurisdiction must comport with fair play and substantial justice, i.e.
                      it must be reasonable.
24

25   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2002). “The plaintiff bears the
26   burden of satisfying the first two prongs of the test.” Id. (citing Sher v. Johnson, 911 F.2d 1357, 1361
27   (9th Cir. 1990)). If the plaintiff meets its burden on the first two prongs, “the burden then shifts to the
28   defendant to ‘present a compelling case’ that the exercise of jurisdiction would not be reasonable.” Id.
                                                      3
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
            Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 6 of 10



1    (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-478 (1985)). If any of the three factors
2    are not met, “jurisdiction in the forum would deprive the defendant of due process of law.” Omeluk v.
3    Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995).
4                     2.      NexLevel Is Not Subject to General Jurisdiction in California
5            NexLevel is not subject to general jurisdiction in California as it was not organized under
6    California law, does not have a place of business in California, and does not have continuous and
7    systematic contacts with California. See, e.g., Athena Cosmetics v. United States Warehouse, 2020
8    U.S. Dist. LEXIS 73797, *14 (C.D. Cal. Mar. 5, 2020) (holding that an Arizona limited liability
9    company with its principal business of business in Arizona was not subject to general jurisdiction in
10   California); Sloan v. GM LLC, 2019 U.S. Dist. LEXIS 210191, *15-16 (N.D. Cal. Dec. 5, 2019) [court
11   did not have general jurisdiction over a Delaware limited liability company with its principal place of
12   business in Michigan]; Angelini Metal Works Co. v. Hubbard Minor Doors, Inc., 2016 U.S. Dist.
13   LEXIS 184768, *7-8 (C.D. Cal. Jan. 5, 2016) (finding no general jurisdiction over a limited liability
14   company organized and existing under the laws of the state of Texas with its principal place of
15   business in Texas).
16                    3.      NexLevel Is Not Subject to Specific Jurisdiction in California
17                            a.       NexLevel Did Not Purposefully Direct Activities toward California
18           Under the first prong of the specific jurisdiction test, purposeful direction is analyzed under the
19   three-part test derived from Calder v. Jones, 465 U.S. 783 (1984): “that the defendant allegedly ha[s]
20   (1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the
21   defendant knows is likely to be suffered in the forum state.” Dole Food Co. v. Watts, 303 F.3d 1104,
22   1111 (9th Cir. 2002). The Calder test is appropriate here because TCPA actions are “essentially ... tort
23   claim[s].” Schlesinger v. Collins, 2019 U.S. Dist. LEXIS 167193, *4 *2 (N.D. Cal. Sept. 25, 2019).
24           Here, NexLevel did not purposefully direct any conduct toward California as it did not make
25   the alleged calls to Plaintiff. Hence, Plaintiff is unable to satisfy the first prong of the specific
26   jurisdiction test. See, e.g., Naiman v. TranzVia LLC, 2017 U.S. Dist. LEXIS 199131, at *24 (N.D. Cal.
27   Dec. 4, 2017) (rejecting TCPA plaintiff’s assertion that the Court had specific jurisdiction over
28   Delaware limited liability company as plaintiff did not allege that defendant “made the two calls at
                                                     4
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
              Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 7 of 10



1    issue.”); Menichiello v. Ascend Funding LLC, 2017 U.S. Dist. LEXIS 142554, at *9 (C.D. Cal. Aug.
2    28, 2017) (finding that plaintiff didn’t discharge his burden of showing that New York defendant
3    "purposefully direct[ed] [its] activities toward the forum state” as “it was some other third-party—not
4    [defendant]—that reached out and established contacts with California.”).
5                             b.       NexLevel Did Not Engage in Any Forum-Related Activities
6             Plaintiff is unable to satisfy the second prong of the specific jurisdiction test because NexLevel
7    did not engage in any forum-related activities. See Menichiello, supra, 2017 U.S. Dist. LEXIS 142554,
8    at *9.
9                             c.       The Exercise of Jurisdiction Over NexLevel Would Be Unreasonable
10            The exercise of specific jurisdiction over NexLevel would be unreasonable in this
11   circumstance. “Litigating this case in California would impose a burden on [NexLevel] because it has
12   no presence in California. … Further, California has a lesser interest in this particular dispute because
13   the case solely concerns federal law. What’s more, as just discussed, [Plaintiff] hasn’t shown that
14   [NexLevel] purposefully injected itself into the affairs of Californians.” (Menichiello, supra, 2017 U.S.
15   Dist. LEXIS 142554, at *10-11).
16            B.      The First Amended Complaint Fails to State a Claim Against NexLevel
17            In order to state a claim for a violation of the TCPA, Plaintiff must allege: (1) that Defendant
18   made a call using an “automatic dialing system or an artificial or prerecorded voice;” (2) to a telephone
19   number assigned to a cellular telephone number or any service for which Plaintiff is charged for the
20   call; and (3) without Plaintiff’s consent. See Meyer v. Portfolio Recovery Systems, Inc., 707 F.3d 1036,
21   1043 (9th Cir. 2012); 47 U.S.C. § 227(b)(1)(A)(iii).
22            “There are two potential theories of liability: (1) direct liability; and (2) vicarious liability.”
23   Thomas v. Taco Bell Corp., 582 Fed. Appx. 678, 679 (9th Cir. 2014). “‘[T]he TCPA contemplates that
24   a seller may be vicariously liable under agency principles for violations of section 227(b)
25   notwithstanding the absence of ‘on behalf of’ liability available for do-not-call violations under section
26   227(c).’” Id at 679 (citation omitted).
27            Direct liability is inapplicable to NexLevel, as the First Amended Complaint alleges that it was
28   Driving Force Media, not NexLevel, that made the subject calls to Plaintiff. (Doc. 52, ¶ 47).
                                                   5
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
            Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 8 of 10



1            The First Amended Complaint also does not allege vicarious liability against NexLevel.
2    Instead, it alleges that “Caliber Home Loans is vicariously liable for telemarketing calls placed by
3    Driving Force Media to generate leads for Caliber Home Loans.” (Doc. 52, ¶ 64).
4            The First Amended Complaint fails to allege facts to show that NexLevel could be held
5    vicariously liable for the calls made by Driving Force Media, under any theory of agency. Plaintiff
6    does not allege facts showing that NexLevel had control over the manner and means of the telephone
7    marketing campaign conducted by Driving Force Media, as would be necessary to establish actual
8    agency. See Thomas, supra, 582 Fed. Appx. 679. see also Naiman, supra, 2017 U.S. Dist. LEXIS
9    199131, at *18. Apparent agency is not applicable because Plaintiff does not claim that she relied on
10   anything said or done by NexLevel. See Thomas, supra, 582 Fed. Appx. at 679 (“Apparent authority
11   is inapplicable because it can only ‘be established by proof of something said or done by the [alleged
12   principal], on which [the plaintiff] reasonably relied.’”) (citation omitted). Finally, there are no
13   allegations that NexLevel had knowledge of Driving Force Media’s calling practices or that it
14   remained willfully ignorant thereof, as would be necessary to establish ratification. See Henderson v.
15   United States Air Funds, Inc., 918 F.3d 1068, 1075-1076 (9th Cir. 2019).
16           C.       The First Amended Complaint’s Claim for Attorney’s Fees Must Be Dismissed
17                    Because Attorney’s Fees Are Unavailable under the TCPA
18           Lastly, the Court should dismiss the prayer in the First Amended Complaint for an award of
19   “attorneys’ fees” as attorney’s fees are unavailable under the TCPA. See Pascal v. Concentra, Inc.
20   2019 U.S. Dist. LEXIS 141400, *10-11 (N.D. Cal. Aug. 20, 2019) (dismissing claim for attorneys’
21   fees under Rule 12(b)(6) because “[i]It is undisputed that attorneys’ fees are unavailable under the
22   TCPA …”).
23   V.      CONCLUSION
24           NexLevel’s Motion to Dismiss should be granted because it is not subject to general or specific
25   jurisdiction in California, and because it is not directly or vicariously liable for the subject calls.
26

27

28
                                                        6
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
            Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 9 of 10



1    Dated: September 30, 2020                    LAW OFFICES OF SETH W. WIENER
2

3                                                 By: _____________________________
                                                  Seth W. Wiener
4                                                 Attorney for Defendant
                                                  NexLevel Direct LLC
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    7
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
           Case 3:20-cv-00617-VC Document 70 Filed 09/30/20 Page 10 of 10



1                                            CERTIFICATE OF SERVICE
2            I hereby certify that on September 30, 2020, I served the foregoing through the Court’s
3    CM/ECF system, which sent notice to all counsel of record.
4

5

6                                                  By: _____________________________
                                                   SETH W. WIENER
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     8
29    MOTION TO DISMISS FIRST AMENDED COMPLAINT


30
